UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1672


RICARDO JAVIER REYES,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 22, 2015              Decided:   February 5, 2016


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.  Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Lisa M. Arnold, Senior Litigation
Counsel, Scott M. Marconda, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ricardo Javier Reyes, a native and citizen of El Salvador,

petitions for review of an order of the Board of Immigration

Appeals   dismissing           his    appeal       from    the      immigration      judge’s

denial    of    his       request      for   deferral          of   removal     under    the

Convention Against Torture (CAT).                         For the reasons discussed

below, we dismiss the petition for review.

     Pursuant        to    8    U.S.C.       § 1252(a)(2)(C)          (2012),       we   lack

jurisdiction,        except     as    provided      in     8   U.S.C.    § 1252(a)(2)(D)

(2012), to review the final order of removal of an alien who is

removable      for    having         been    convicted         of   certain     enumerated

crimes, including an aggravated felony.                         Under § 1252(a)(2)(C),

we retain jurisdiction “to review factual determinations that

trigger   the    jurisdiction-stripping               provision,        such   as    whether

[Reyes] [i]s an alien and whether []he has been convicted of an

aggravated felony.”             Ramtulla v. Ashcroft, 301 F.3d 202, 203

(4th Cir. 2002) (per curiam).                Once we confirm these two factual

determinations, we may then only consider “constitutional claims

or questions of law.”            8 U.S.C. § 1252(a)(2)(D); see Turkson v.

Holder, 667 F.3d 523, 527 (4th Cir. 2012).

     Reyes has conceded that he is a native and citizen of El

Salvador and does not contest that he has been convicted of a

criminal offense that qualifies as an aggravated felony.                                 Upon

review, we hold that the lead argument advanced by Reyes is not

                                               2
a   sufficiently      colorable       legal     question       as       to     invoke   this

court’s jurisdiction under § 1252(a)(2)(D).                       See, e.g., Jian Pan

v. Gonzales, 489 F.3d 80, 84 (1st Cir. 2007) (“To trigger our

jurisdiction,       the    putative     constitutional            or    legal     challenge

must be more than a disguised challenge to factual findings.”);

Arias v. U.S. Attorney Gen., 482 F.3d 1281, 1284 & n.2 (11th

Cir. 2007) (per curiam) (explaining that, for a claim to be

colorable,    it     “must     have     some    possible       validity”          (internal

quotation    marks    omitted)).          Nor    do    we     have      jurisdiction       to

consider Reyes’ second argument in which Reyes seeks review of

the agency’s critical factual determination in this case.                                 See

Hernandez-Nolasco         v.   Lynch,    807 F.3d 95,    99       (4th    Cir.    2015)

(holding    that    we    lacked      jurisdiction      to     review          petitioner’s

argument that the agency erroneously concluded “that he failed

to meet his evidentiary burden to establish that he qualifies

for deferral of removal under the CAT” because it raised “a

purely factual question”).

      Accordingly,        we   dismiss    the     petition          for      review.      We

dispense     with    oral      argument       because       the        facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    PETITION DISMISSED



                                           3